Citation Nr: 1619703	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-22 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to additional reimbursement for medical treatment/services denied under the Foreign Medical Program based on services rendered from July 2007 to May 2009 in the Republic of Poland.


(The issues of entitlement to service connection for hemorrhoids, high cholesterol, hyperlipidemia, cyst on the right foot, bilateral pes cavus, allergic sinusitis, degenerative changes of the first metatarsal of the right foot, degenerative changes of the first metatarsal of the left foot, herniated discs of the cervical spine with degenerative arthritis, hypertension, an acquired psychiatric disorder, gastritis, Barrett's esophagus, a right knee disability, and a left knee disability; whether new and material evidence has been received to reopen claims of service connection for conjunctivitis and residuals of an anterior left thigh muscle strain; entitlement to a temporary total rating for service-connected right Achilles tendonitis, based on the need for surgical or other treatment necessitating convalescence; entitlement to a rating in excess of 10 percent for service-connected right Achilles tendonitis; entitlement to a rating in excess of 10 percent for service-connected left Achilles tendonitis; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; entitlement to special monthly compensation for the loss of use of both feet; and entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only, are the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1989 to November 1990.

In five, separate July 2009 decisional letters from the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado, the Veteran's request for reimbursement under the Foreign Medical Program (FMP) for medical treatment/services rendered from July 2007 to May 2009 in the Republic of Poland, was denied.  The Veteran filed a notice of disagreement (NOD) with those determinations in July 2009.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

According to 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a statement of the case (SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

As noted, five decisional letters issued in July 2009, denied entitlement to reimbursement under the FMP for medical treatment/services rendered from July 2007 to May 2009.  That same month, the Veteran submitted a statement in which he questioned the FMP's denial of reimbursement for his medical treatment/services.  The Board construes this statement to be an NOD with the July 2009 decisional letters.  See 38 C.F.R. § 20.201 (A written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute an NOD.  While special wording is not required, the NOD must be in terms with which can be reasonably construed as disagreement with that determination and a desire for appellate review); see also 38 U.S.C.A. § 7105.  The AOJ has not issued an SOC in this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the AOJ that the issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's claim for entitlement to additional reimbursement for medical treatment/services denied under the FMP based on services rendered from July 2007 to May 2009 in the Republic of Poland.  This issue should not be returned to the Board unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

